DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 04/15/2022.
Claims 1-7 remain pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Roeder (US 2,947,150).
Addressing claim 1, Roeder discloses a thermoelectric power generation device comprising:
	a thermoelectric element 10 (figs. 3-7) having a first side provided to an outside of a heating unit (the side 14 in fig. 2 is the first side provided to an outside of the section 17b immediately adjacent to the first side 14 shown in fig. 2 as the structural equivalence to the claimed heating unit) and a second side provided to a cooling unit (the side 15 in fig. 2 is the second side provided to the section 19b adjacent to the second side in fig. 2 as the structural equivalence to the claimed cooling unit); and
	a heat transfer pipe 17 arranged in a passage 24 in which a high temperature fluid flows,
wherein:
	the heating unit and the heat transfer pipe respectively have internal spaces configured to communicate with each other (fig. 1),
	the internal space of the heating unit and the internal space of the heat transfer pipe form a circulation path in which a heat medium is circulated (fig. 1, col. 3 ln 21-26 disclose refrigerant as the structural equivalence to the claimed heat medium),
	an outlet of the heat transfer pipe from which the heat medium is discharged is provided in a position higher than an inlet of the heat transfer pipe into which the heat medium flows (annotated fig. 1 below shows the outlet is provided at a position higher than the inlet),
	the inlet of the heat transfer pipe is provided in a position lower than a lowermost end portion of the thermoelectric element (fig. 1),
	the heat transfer pipe is configured to vaporize the heat medium flowing in the circulation path by using heat of the high temperature fluid (fig. 1 shows the heat transfer pipe is configured to vaporize the refrigerant from liquid form to vapor form using the heat of the high temperature fluid in the environment 24), and
	the heat unit is configured to condense the heat medium vaporized (col. 3 ln 13-32).

    PNG
    media_image1.png
    248
    405
    media_image1.png
    Greyscale

Addressing claim 2, wherein a slope is configured to cause the heat medium flowing in the internal space of the heating unit to flow towards an outlet of the heating unit is provided in a bottom portion of the heating unit (please see annotated fig. 3 regarding the claimed slope).

    PNG
    media_image2.png
    245
    375
    media_image2.png
    Greyscale

Addressing claim 3, annotated fig. 3 above shows the heating unit outlet which is positioned in a position higher than the inlet of the heat transfer pipe as shown in fig. 1.

Addressing claim 4, in fig. 1, the portion of the pipe 17 containing the liquid refrigerant positioned between the outlet of the heating unit and the inlet of the heat transfer pipe according to annotated figs. 1 and 3 above is the structural equivalence to the claimed liquid reservoir for storing the heat medium condensed in the heating unit.

Addressing claim 5, fig. 1 shows the entirety of the sloped section of the pipe between the outlet of the heating unit and the inlet of the heat transfer pipe as the structural equivalence to the claimed reservoir, which includes the claimed slope for configured to cause the medium to flow towards the inlet of the heat transfer pipe is provided at a bottom portion of the liquid reservoir.

Addressing claim 7, figs. 2-3 implicitly disclose that the heating unit is formed in a plate shape, to match the plate shape of the thermoelectric element, and has an internal space through which the heat medium passes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US 2,947,150) in view of Watanabe et al. (US 5,409,547).
Addressing claim 6, Roeder is silent regarding the limitation of current claim.

Watanabe discloses a thermoelectric power generation device comprising the thermoelectric element 3 mounted on an outside of a heating unit 70 (fig. 22); wherein, the heating unit is configured to condense the heat medium vaporized.  Furthermore, the heating unit has a plurality of outlets connected to a common connection pipe (fig. 23).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the heating unit of Roeder with a plurality of outlets connected to a connection pipe as disclosed by Watanabe in order to obtain the predictable result of conducting evaporated and condensed heat medium to and from the thermoelectric element (Rationale B, KSR decision, MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        04/27/2022